DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 06/29/2018. Claims 1-20 are pending in the case. Claims 1, 12, and 17 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the limitation of receiving, from a first device, a first vertical list of a first set of transaction verticals for first transactions processed with a merchant by a first account associated with the first device, wherein the first vertical list comprises the first set of transaction verticals and a first plurality of numbers of the first transactions processed by the first account in each of the first set of transaction verticals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “first device” language, “receiving” in the context of this claim encompasses a person receiving a paper list. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of receiving, from a second device, a second vertical list of a second set of transaction verticals for second transactions processed with the merchant by a second account associated with the second device, wherein the second vertical list comprises the second set of transaction verticals and a second plurality of numbers of the second transactions processed by the second account in each of the second set of transaction verticals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “second device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “second device” language, “receiving” in the context of this claim encompasses a person receiving another paper list. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of determining, using a machine learning engine, a first merchant vertical list for the merchant based on the first vertical list and the second vertical list, wherein the first merchant vertical list comprises merchant transaction verticals for the first set of transaction verticals and the second set of transaction verticals, and wherein the first merchant vertical list further comprises a third plurality of numbers of the first transactions and the second transactions in each of the merchant transaction verticals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “determining” in the context of this claim encompasses a person merging a couple of paper lists by category.
The limitation of transmitting the first merchant vertical list to the first account and the second account, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “transmitting” in the context of this claim encompasses a person providing a couple of people a paper list. Moreover, the transmitting is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites using a machine learning engine to perform the determining step. The machine learning engine is recited at a high-level of generality (i.e., as a generic engine performing a generic computer function of determining a relationship based on provided information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim also recites two additional elements – a non-transitory memory and a hardware processor to store and execute instructions to carry out the two receiving steps, the determining step, and the transmitting step outlined above. The non-transitory memory and the hardware processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, making a determination based on the received information, and transmitting the determination) such 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the machine learning engine, the non-transitory memory, and the hardware processor amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the limitation of determining, using the machine learning engine, an association between a first vertical and a second vertical in the first merchant vertical list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “determining” in the context of this claim encompasses a person in reviewing a couple of lists realizing that two categories within each list are related such as swimwear and sun protection.
The limitation of generating, by the machine learning engine, a recommendation rule based on the association, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine learning engine to perform both the determining and generating steps. The machine learning engine in both steps is recited at a high-level of generality (i.e., as a generic engine performing a generic computer function of providing a recommendation based on a data association) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning engine to perform both the determining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 3, the limitation of determining that the first vertical list comprises the first vertical, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically 
The limitation of generating a recommendation associated with the second vertical based on the recommendation rule, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person deciding to recommend sunscreen when a swimsuit is being purchased.
The limitation of providing the recommendation to the first account, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses a person verbalizing the recommendation to a customer. Moreover, the providing is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the limitation of the association comprises a highest number of shared transactions between the first vertical and the second vertical or a churn rate in the first vertical, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “association” in the context of this claim encompasses a person counting shared transactions and determining the highest number of shared transactions.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, the limitation of receiving a response to the recommendation from the first device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “receiving” in the context of this claim encompasses a person verbally communicating that they appreciate the recommendation and that they would like to purchase the recommended item. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of updating the machine learning engine based on the response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “updating” the “learning” in the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the limitation of the second vertical list for the second account comprises the second vertical, and wherein the recommendation is further based on a peer similarity between the first account and the second account, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “peer similarity” in the context of this claim encompasses a person recognizing similarity between two accounts and providing recommendations accordingly.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 

Regarding claim 7, the limitation of the recommendation is further provided based on a peer similarity between the first account, the second account, and a third account, wherein a third vertical list for the third account comprises the second vertical, wherein the first vertical list and the second vertical list share the first vertical, and wherein the second vertical list and the third vertical list share a third vertical, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “peer similarity” in the context of this claim encompasses a person recognizing similarity between three accounts and providing recommendations accordingly.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the limitation of the recommendation rule groups the first vertical with the second vertical and identifies the second vertical to the machine learning engine based on a threshold number of transactions by one of the first account, the second account, or a third account in the first vertical, as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, the limitation of receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses a person receiving a paper list. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of receiving, from the second account, a second aggregated vertical list for the second account, wherein the second aggregated vertical list comprises the merchant vertical list aggregated with a third merchant vertical list received by the second account from a third merchant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses a person receiving a paper list. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, the limitation of performing a plurality of iterations of receiving aggregates of a plurality of vertical lists from the first device and the second device until a maximum number of iterations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses a person continuing the process a meaningful number of times.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Regarding claim 11, the limitation of the determining the first merchant vertical list is based on a weight applied to the merchant transaction verticals, and wherein the updating the first merchant vertical list is based on the weight, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person valuing each list differently and continually evolving an understanding of that value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, the limitation of accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of determining a vertical list based on the transaction data, wherein the vertical list comprises a first number of the transactions in each of the set of verticals by the plurality of users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person merging a couple of paper lists by category.
The limitation of weighting the vertical list based a weight applied to the first number for the each of the set of verticals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the 
The limitation of transmitting the vertical list to a computing device associated with each of the users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” language, “transmitting” in the context of this claim encompasses a person providing a couple of people paper lists. Moreover, the transmitting is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of updating the vertical list based on the aggregated vertical list from each of the users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “updating” in the context of this claim encompasses a person reevaluating their knowledge and approach.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to send are receive lists. The computing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to send are receive lists amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 13, the limitation of the weight is selected by the first entity or determined by a service provider for the first entity, and wherein the weight is applied to each of the first number of the transactions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “weight is selected” in the context of this claim encompasses a person being told by another the value of a particular list or vertical.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 

Regarding claim 14, the limitation of determining, by a machine learning engine, a plurality of recommendation rules based on the vertical list, wherein the plurality of recommendation rules identify groups of the set of verticals in the vertical list based on the transactions sharing common users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “determining” in the context of this claim encompasses a person in reviewing a couple of lists realizing that two categories within each list are related such as swimwear and sun protection.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine learning engine to perform both the determining and generating steps. The machine learning engine in both steps is recited at a high-level of generality (i.e., as a generic engine performing a generic computer function of providing a recommendation based on a data association) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Regarding claim 15, the limitation of determining one of the groups for a user based on a transaction history for the user in the one of the groups, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses a person reviewing transactions and determining groups of users.
The limitation of determining, by the machine learning engine, a shared vertical within the one of the groups based on the vertical list and the plurality of recommendation rules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “determining” in the context of this claim encompasses a person counting shared transactions and determining the highest number of shared transactions.
The limitation of providing a recommendation for an item associated with the shared vertical, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses a person e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine learning engine to perform both the determining and generating steps. The machine learning engine in both steps is recited at a high-level of generality (i.e., as a generic engine performing a generic computer function of providing a recommendation based on a data association) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Regarding claim 16, the limitation of the one of the groups is determined based on a most common vertical for the user in the transaction history, and wherein the shared vertical is a next highest rated vertical in the one of the groups, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “most common” in the context of this claim encompasses a person counting transaction in a transaction history list.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
claim 17, the limitation of compiling, by a service provider, a merchant vertical transaction list for a first merchant, wherein the merchant vertical transaction list comprises a first vertical having a first number of transactions processed by the first merchant and a second vertical having a second number of transactions processed by the first merchant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “compiling” in the context of this claim encompasses a person assembling a list.
The limitation of generating, by the service provider, a weighted merchant vertical transaction list based on a weight applied to the first number and the second number, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person assembling a list based on a personal evaluation.
The limitation of sending, by the service provider, the weighted merchant vertical transaction list to a device of a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “sending” in the context of this claim encompasses a person providing a paper list. Moreover, the sending is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of determining, by the service provider using a machine learning engine, a recommendation rule for the user based on the weighted merchant vertical transaction list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “determining” in the context of this claim encompasses a person in reviewing a couple of lists realizing that two categories within each list are related such as swimwear and sun protection.
The limitation of determining, by the machine learning engine, a recommendation for the user based on the weighted merchant vertical transaction list and the recommendation rule, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses a person deciding to recommend sunscreen when a swimsuit is being purchased.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine learning engine to perform both the determining and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 18, the limitation of receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses a person receiving a paper list. Moreover, the receiving is considered a well-understood, routine, conventional activity. (See MPEP 2106. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The limitation of aggregating, by the service provider, the user vertical transaction list with the weighted merchant vertical transaction list into an aggregated merchant vertical transaction list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “aggregating” in the context of this claim encompasses a person assembling a list.
The limitation of generating, by the service provider, a reweighted merchant vertical transaction list based on the weight applied to the aggregated merchant vertical transaction list, wherein the recommendation rule and the recommendation are further based on the reweighted merchant vertical transaction list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses a person reevaluating a list.

This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 19, the limitation of performing multiple iterations of the aggregating and the generating the reweighted merchant vertical transaction list prior to the determining the recommendation rule and the determining the recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses a person continuing the process a meaningful number of times.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 20, the limitation of generating a plurality of recommendation rules including the recommendation rule by the machine learning engine, wherein the plurality of recommendation rules identifies associations for a propensity to purchase items between each vertical in the reweighted merchant vertical transaction list, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning engine,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning engine” language, “generating” in the context of this claim encompasses a person deciding to recommend sunscreen when a swimsuit is being purchased and a snow shovel when ice-melt is being purchased.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a machine learning engine to perform both the determining and generating steps. The machine learning engine in both steps is recited at a high-level of generality (i.e., as a generic engine performing a generic computer function of providing a recommendation based on a data association) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1 recites “transmitting the first merchant vertical list to the first account and the second account.” An “account” is defined as a sort of ledger, or an arrangement by which a user is given personalized access to a computer, website, or application, typically by entering a username and password. Thus it is unclear how one can transmit a list to an account. For the purpose of prior art analysis, Examiner assumes that the list is transmitted to a device maintaining, or is associated with, the account.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lazarus et al. (U.S. Pat. No. 6,430,539, hereinafter Lazarus) in view of Merz et al. (U.S. Pat. App. Pub. No. 2017/0169500, hereinafter Merz).

As to independent claim 1, Lazarus teaches:
A system comprising (Column 3, line 1, system):
a non-transitory memory (Column 6, lines 65-67, the above program product element cooperating with computer hardware components, and as a computer implemented method); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Column 6, lines 65-67, the above program product element cooperating with computer hardware components, and as a computer implemented method):
receiving, from a first device, a first vertical list of a first set of transaction verticals for first transactions… by a first account associated with the first device, wherein the first vertical list comprises the first set of transaction verticals and a first plurality of numbers of the first transactions processed by the first account in each of the first set of transaction verticals (Figure 1c, consumer c1 transaction data; A=Upscale clothing B=Discount furniture C=Upscale furniture D=Discount clothing E=Online jewelry. Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency);
receiving, from a second device, a second vertical list of a second set of transaction verticals for second transactions… by a second account associated with the second device, wherein the second vertical list comprises the second set of transaction verticals and a second plurality of numbers of the second transactions processed by the second account in each of the second set of transaction verticals (Figure 1c, consumer c2 transaction data; A=Upscale clothing B=Discount furniture C=Upscale furniture D=Discount clothing E=Online jewelry. Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency)….

Merz teaches processed with a merchant (Figure 11, receiving 1102 financial transaction data documenting financial transactions between a plurality of cardholders or account holders and a plurality of merchants); determining, using a machine learning engine, a first merchant vertical list for the merchant based on the first vertical list and the second vertical list, wherein the first merchant vertical list comprises merchant transaction verticals for the first set of transaction verticals and the second set of transaction verticals, and wherein the first merchant vertical list further comprises a third plurality of numbers of the first transactions and the second transactions in each of the merchant transaction verticals (Figure 11, generating 1104 a merchant correspondence matrix including the plurality of merchants and a plurality of indicators of interactions associated with pairs of the plurality of merchants); and transmitting the first merchant vertical list to the first account and the second account (Figure 11, generating 1108 a ranked list of merchants. Paragraph 21, the recommendations provided in response to a query. Figure 11, receiving 1106 a query for a recommendation of a merchant from an account holder).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

claim 2, Lazarus does not appear to expressly teach determining, using the machine learning engine, an association between a first vertical and a second vertical in the first merchant vertical list; and generating, by the machine learning engine, a recommendation rule based on the association.
Merz teaches determining, using the machine learning engine, an association between a first vertical and a second vertical in the first merchant vertical list (Figure 11, generating 1104 a merchant correspondence matrix including the plurality of merchants and a plurality of indicators of interactions associated with pairs of the plurality of merchants); and generating, by the machine learning engine, a recommendation rule based on the association (Figure 1, recommender module 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 3, Lazarus further teaches determining that the first vertical list comprises the first vertical (Figure 1c, consumer c1 transaction data; A=Upscale clothing B=Discount furniture C=Upscale furniture D=Discount clothing E=Online jewelry);… and providing the recommendation to the first account (Column 29, lines 27-29, sends out promotions to selected consumers based on their predicted).
Lazarus does not appear to expressly teach generating a recommendation associated with the second vertical based on the recommendation rule.
Merz teaches generating a recommendation associated with the second vertical based on the recommendation rule (Figure 11, generating 1108 a ranked list of merchants based on a recommender algorithm).


As to dependent claim 4, Lazarus does not appear to expressly teach the association comprises a highest number of shared transactions between the first vertical and the second vertical or a churn rate in the first vertical.
Merz teaches the association comprises a highest number of shared transactions between the first vertical and the second vertical or a churn rate in the first vertical (Figure 11, generating 1104 a merchant correspondence matrix including the plurality of merchants and a plurality of indicators of interactions associated with pairs of the plurality of merchants. Figure 11, generating 1108 a ranked list of merchants based on a recommender algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 5, Lazarus further teaches updating the machine learning engine based on the response (Figure 3, update 308 account profiles).
Lazarus does not appear to expressly teach receiving a response to the recommendation from the first device.
Merz teaches receiving a response to the recommendation from the first device (Figure 11, generating 1108 a ranked list of merchants. Paragraph 21, the recommendations provided in response 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 6, Lazarus further teaches the second vertical list for the second account comprises the second vertical, and wherein the recommendation is further based on a peer similarity between the first account and the second account (Column 4, lines 58-60, they are the clusters in which the consumer will spend the most money in the future, or whose spending habits are most similar).

As to dependent claim 7, Lazarus further teaches the recommendation is further provided based on a peer similarity between the first account, the second account, and a third account, wherein a third vertical list for the third account comprises the second vertical, wherein the first vertical list and the second vertical list share the first vertical, and wherein the second vertical list and the third vertical list share a third vertical (Figure 1b. Column 4, lines 58-60, they are the clusters in which the consumer will spend the most money in the future, or whose spending habits are most similar).

As to dependent claim 8, Lazarus further teaches the recommendation rule groups the first vertical with the second vertical and identifies the second vertical to the machine learning engine based on a threshold number of transactions by one of the first account, the second account, or a third account in the first vertical (Column 39, 32-33, define a threshold change value for selecting accounts).

claim 9, Lazarus further teaches receiving, from the first account, a first aggregated vertical list for the first account, wherein the first aggregated vertical list comprises the merchant vertical list aggregated with a second merchant vertical list received by the first account from a second merchant (Figure 1c, consumer c1 transaction data. Column 11, lines 35-37, a consumer vector which is derived, e.g. as a summary vector, from the merchant vectors of the merchant at which the consumer has purchased); receiving, from the second account, a second aggregated vertical list for the second account, wherein the second aggregated vertical list comprises the merchant vertical list aggregated with a third merchant vertical list received by the second account from a third merchant (Figure 1c, consumer c2 transaction data. Column 11, lines 35-37, a consumer vector which is derived, e.g. as a summary vector, from the merchant vectors of the merchant at which the consumer has purchased); and updating the first merchant vertical list based on the first aggregated vertical list and the second aggregated vertical list (Figure 3, update 308 account profiles).

As to dependent claim 10, Lazarus does not appear to expressly teach performing a plurality of iterations of receiving aggregates of a plurality of vertical lists from the first device and the second device until a maximum number of iterations.
Merz teaches performing a plurality of iterations of receiving aggregates of a plurality of vertical lists from the first device and the second device until a maximum number of iterations (Paragraph 72, repeating the computations a selectable number of times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

claim 11, Lazarus further teaches the determining the first merchant vertical list is based on a weight applied to the merchant transaction verticals (Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency).
Lazarus does not appear to expressly teach the updating the first merchant vertical list is based on the weight.
Merz teaches the updating the first merchant vertical list is based on the weight (Figure 3, update 308 account profiles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to independent claim 12, Lazarus teaches:
A method comprising (Column 3, line 1, method):
accessing transaction data, wherein the transaction data comprises data associated with transactions between a plurality of users and a first entity for items provided by the first entity in a set of verticals (Figure 1c, consumer c1 transaction data; consumer c2 transaction data. Column 3, line 4, meaningful groupings (segments));
determining a vertical list based on the transaction data, wherein the vertical list comprises a first number of the transactions in each of the set of verticals by the plurality of users (Figure 1c, consumer c1 transaction data; A=Upscale clothing B=Discount furniture C=Upscale furniture D=Discount clothing E=Online jewelry. Column 11, lines 39-41, transaction rates);
weighting the vertical list based a weight applied to the first number for the each of the set of verticals (Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency);
transmitting the vertical list to a computing device associated with each of the users (Figure 4a, arrow between profile db 414 and profiling engine 412);… and
updating the vertical list based on the aggregated vertical list from each of the users (Figure 3, update 308 account profiles).
Lazarus does not appear to expressly teach receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users.
Merz teaches receiving, from the computing device associated with each of the users, an aggregated vertical list, wherein the aggregated vertical list comprises the vertical list and an additional vertical comprising a second number of additional transactions with a second entity by the each of the users (Figure 11, generating 1108 a ranked list of merchants. Paragraph 21, the recommendations provided in response to a query. Figure 11, receiving 1106 a query for a recommendation of a merchant from an account holder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

claim 13, Lazarus further teaches the weight is selected by the first entity or determined by a service provider for the first entity, and wherein the weight is applied to each of the first number of the transactions (Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency).

As to dependent claim 14, Lazarus further teaches the plurality of recommendation rules identify groups of the set of verticals in the vertical list based on the transactions sharing common users (Column 2, lines 18-19, interests and spending patterns of a particular group of consumers).
Lazarus does not appear to expressly teach determining, by a machine learning engine, a plurality of recommendation rules based on the vertical list.
Merz teaches determining, by a machine learning engine, a plurality of recommendation rules based on the vertical list (Figure 1, recommender module 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 15, Lazarus further teaches determining one of the groups for a user based on a transaction history for the user in the one of the groups (Column 3, lines 11-13, based on the actual spending patterns of a group of consumers); determining, by the machine learning engine, a shared vertical within the one of the groups based on the vertical list and the plurality of recommendation rules (Column 3, lines 11-25, purchases at different merchants to group merchants into meaningful merchant segments); and providing a recommendation for an item (Figure 1, recommender module 34)….

Merz teaches item associated with the shared vertical (Column 2, lines 18-19, interests and spending patterns of a particular group of consumers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 16, Lazarus further teaches Lazarus does not appear to expressly teach the one of the groups is determined based on a most common vertical for the user in the transaction history, and wherein the shared vertical is a next highest rated vertical in the one of the groups.
Merz teaches the one of the groups is determined based on a most common vertical for the user in the transaction history, and wherein the shared vertical is a next highest rated vertical in the one of the groups (Paragraph 52, generating a ranked list of merchants based on a recommender algorithm, the recommender algorithm inferring user preferences from attributes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to independent claim 17, Lazarus teaches:
A non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising (Column 6, lines 
… vertical transaction list (Figure 1c, consumer c1 transaction data; consumer c2 transaction data. Column 3, line 4, meaningful groupings (segments))…;
generating, by the service provider, a weighted merchant vertical transaction list based on a weight applied to the first number and the second number (Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency);
sending, by the service provider, the weighted merchant vertical transaction list to a device of a user (Figure 4a, arrow between profile db 414 and profiling engine 412);… and
determining, by the machine learning engine, a recommendation for the user based on the weighted merchant vertical transaction list and the recommendation rule (Column 29, lines 27-29, sends out promotions to selected consumers based on their predicted).
Lazarus does not appear to expressly teach compiling, by a service provider, a merchant… transaction list for a first merchant, wherein the merchant vertical transaction list comprises a first vertical having a first number of transactions processed by the first merchant and a second vertical having a second number of transactions processed by the first merchant; and determining, by the service provider using a machine learning engine, a recommendation rule for the user based on the weighted merchant vertical transaction list.
Merz teaches compiling, by a service provider, a merchant… transaction list for a first merchant, wherein the merchant vertical transaction list comprises a first vertical having a first number of transactions processed by the first merchant and a second vertical having a second number of transactions processed by the first merchant (Figure 11, generating 1104 a merchant correspondence 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 18, Lazarus further teaches receiving, by the service provider, a user vertical transaction list from the device of the user, wherein the user vertical transaction list comprises the weighted merchant vertical transaction list and a third vertical having a third number of transactions processed with a second merchant for the user (Figure 1c, consumer c1 transaction data; A=Upscale clothing B=Discount furniture C=Upscale furniture D=Discount clothing E=Online jewelry. Column 11, lines 39-41, consumer vector can be weighted by the consumer's transactions at the merchants, such as by transaction amounts, rates, or recency).
Lazarus does not appear to expressly teach aggregating, by the service provider, the user vertical transaction list with the weighted merchant vertical transaction list into an aggregated merchant vertical transaction list; and generating, by the service provider, a reweighted merchant vertical transaction list based on the weight applied to the aggregated merchant vertical transaction list, wherein the recommendation rule and the recommendation are further based on the reweighted merchant vertical transaction list.
Merz teaches aggregating, by the service provider, the user vertical transaction list with the weighted merchant vertical transaction list into an aggregated merchant vertical transaction list (Figure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 19, Lazarus does not appear to expressly teach performing multiple iterations of the aggregating and the generating the reweighted merchant vertical transaction list prior to the determining the recommendation rule and the determining the recommendation.
Merz teaches performing multiple iterations of the aggregating and the generating the reweighted merchant vertical transaction list prior to the determining the recommendation rule and the determining the recommendation (Paragraph 72, repeating the computations a selectable number of times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

As to dependent claim 20, Lazarus does not appear to expressly teach generating a plurality of recommendation rules including the recommendation rule by the machine learning engine, wherein the plurality of recommendation rules identifies associations for a propensity to purchase items between each vertical in the reweighted merchant vertical transaction list.
Merz teaches generating a plurality of recommendation rules including the recommendation rule by the machine learning engine, wherein the plurality of recommendation rules identifies associations for a propensity to purchase items between each vertical in the reweighted merchant vertical transaction list (Figure 11, generating 1108 a ranked list of merchants. Paragraph 21, the recommendations provided in response to a query. Figure 11, receiving 1106 a query for a recommendation of a merchant from an account holder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the segmentation-based analysis of Lazarus to include the recommendation techniques of Merz to provide more meaningful recommendations (see Merz at paragraph 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126